                         Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 1 of 6



                    1   WILLIAM S. FREEMAN (SBN 82002                        MANOHAR RAJU (SBN 193771)
                        wfreeman@aclunc.org                                  Public Defender
                    2   SEAN RIORDAN (SBN 255752)                            MATT GONZALEZ (SBN 153486)
                        sriordan@aclunc.org                                  Chief Attorney
                    3   ANGÉLICA SALCEDA (SBN 296152                         GENNA ELLIS BEIER (CA SBN 300505)
                        asalceda@aclunc.org                                  genna.beier@sfgov.org
                    4   AMERICAN CIVIL LIBERTIES UNION                       EMILOU H. MACLEAN (CA SBN 319071)
                        FOUNDATION OF NORTHERN                               emilou.maclean@sfgov.org
                    5   CALIFORNIA                                           FRANCISCO UGARTE (CA SBN 241710)
                        39 Drumm Street                                      francisco.ugarte@sfgov.org
                    6   San Francisco, CA 94111                              OFFICE OF THE PUBLIC DEFENDER SAN
                        Telephone: (415) 621-2493                            FRANCISCO
                    7   Facsimile: (415) 255-8437                            555 Seventh Street
                                                                             San Francisco, CA 94103
                    8   Attorneys for Petitioners-Plaintiffs                 Direct: 415-553-9319
                        Additional Counsel Listed on Following Page          Fax: 415-553-9810
                    9
                                                     UNITED STATES DISTRICT COURT
                   10
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   11
                                                         SAN FRANCISCO DIVISION
                   12

                   13
                        ANGEL DE JESUS ZEPEDA RIVAS,                          Case No. 3:20-cv-02731-VC
                   14   BRENDA RUIZ TOVAR, LAWRENCE
                        MWAURA, LUCIANO GONZALO                               PLAINTIFFS’ OBJECTIONS TO
                   15   MENDOZA JERONIMO, CORAIMA                             FEDERAL DEFENDANTS’ FIRST SET
                        YARITZA SANCHEZ NUÑEZ, JAVIER                         OF INTERROGATORIES
                   16   ALFARO, DUNG TUAN DANG,

                   17                     Petitioners-Plaintiffs,

                   18          v.

                   19   DAVID JENNINGS, Acting Director of the
                        San Francisco Field Office of U.S. Immigration
                   20   and Customs Enforcement; MATTHEW T.
                        ALBENCE, Deputy Director and Senior
                   21   Official Performing the Duties of the Director
                        of the U.S. Immigration and Customs
                   22   Enforcement; U.S. IMMIGRATION AND
                        CUSTOMS ENFORCEMENT; GEO GROUP,
                   23   INC.; NATHAN ALLEN, Warden of Mesa
                        Verde Detention Facility,
                   24
                                          Respondents-Defendants.
                   25

                   26

                   27

                   28
COOLEY LLP                                                                                           PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                            TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                         1                          INTERROGATORIES
                                                                                                       3:20-CV-02731-VC
                         Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 2 of 6



                    1   BREE BERNWANGER* (NY SBN 5036397)             MARTIN S. SCHENKER (SBN 109828)
                        bbernwanger@lccrsf.org                        mschenker@cooley.com
                    2   TIFANEI RESSL-MOYER (SBN 319721)              COOLEY LLP
                        tresslmoyer@lccrsf.org                        101 California Street, 5th Floor
                    3   HAYDEN RODARTE (SBN 329432)                   San Francisco, CA 94111
                        hrodarte@lccrsf.org                           Telephone: (415) 693-2000
                    4   LAWYERS’ COMMITTEE FOR CIVIL                  Facsimile: (415) 693-2222
                        RIGHTS OF                                     TIMOTHY W. COOK (Mass. BBO# 688688)*
                    5   SAN FRANCISCO BAY AREA                        tcook@cooley.com
                        131 Steuart St #400                           FRANCISCO M. UNGER (Mass. BBO#
                    6   San Francisco, CA 94105                       698807)*
                        Telephone: (415) 814-7631                     funger@cooley.com
                    7                                                 COOLEY LLP
                        JUDAH LAKIN (SBN 307740)                      500 Boylston Street
                    8   judah@lakinwille.com                          Boston, MA 02116
                        AMALIA WILLE (SBN 293342)                     Telephone: (617) 937-2300
                    9   amalia@lakinwille.com                         Facsimile: (617) 937-2400
                        LAKIN & WILLE LLP
                   10   1939 Harrison Street, Suite 420
                        Oakland, CA 94612
                   11   Telephone: (510) 379-9216
                        Facsimile: (510) 379-9219
                   12
                        JORDAN WELLS (SBN 326491)
                   13   jwells@aclusocal.org
                        STEPHANIE PADILLA (SBN 321568)
                   14   spadilla@aclusocal.org
                        AMERICAN CIVIL LIBERTIES UNION
                   15   FOUNDATION OF SOUTHERN
                        CALIFORNIA
                   16   1313 West Eighth Street
                        Los Angeles, CA 90017
                   17   Telephone: (213) 977-9500
                        Facsimile: (213) 977-5297
                   18                             Attorneys for Petitioners-Plaintiffs
                                                       *Admitted Pro Hac Vice
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP                                                                                        PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                         TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                     2                           INTERROGATORIES
                                                                                                    3:20-CV-02731-VC
                          Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 3 of 6



                    1                                            INTRODUCTION

                    2          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules
                    3   for the Northern District of California, Plaintiffs hereby submit their Objections to Federal
                    4
                        Defendants’ First Set of Interrogatories dated July 17, 2020.
                    5
                               INTERROGATORY NO. 1:
                    6
                               For each putative class member, state whether the class member consents to be tested for
                    7
                        COVID-19 and is willing to sign all consent forms necessary to be tested for COVID-19, and, for any
                    8

                    9   class member that does not consent to be tested for COVID-19 and is unwilling to sign all consent

                   10   forms necessary to be tested for COVID-19, state all reasons why the class member does not consent

                   11   and is unwilling to sign such consent forms.
                   12
                               OBJECTIONS TO INTERROGATORY NO. 1:
                   13

                   14          Plaintiffs object to Interrogatory No. 1 in its entirety because it seeks discovery from absent

                   15   class members, which is not proper in the absence of a strong showing of good cause. Such a

                   16   showing has not and cannot be made here. See, e.g., In re Worlds of Wonder Securities Litigation,

                   17   1992 WL 330411 (N.D. Cal. July 9, 1992); Pierce v. Cnty. of Orange, 526 F.3d 1190, 1202 n. 9
                   18
                        (9th Cir.2008); On the House Syndication, Inc. v. Federal Express Corp., 203 F.R.D. 452, 455,
                   19
                        456 (S.D. Cal. 2001). Plaintiffs object to Interrogatory No. 1 because it seeks discovery that is
                   20
                        not relevant to any party’s claim or defense and not proportional to the needs of this case under
                   21

                   22   Federal Rules of Civil Procedure 26(b)(1). Plaintiffs further object to Interrogatory No. 1 because

                   23   the discovery requested would be unjustifiably burdensome, requiring Class Counsel to conduct

                   24   personal interviews with at least 170 class members under circumstances in which their access to
                   25   class members is difficult at best. In addition, Plaintiffs object to Interrogatory No. 1 insofar as it
                   26
                        is an incomplete hypothetical that is so vague as to make it effectively impossible to answer:
                   27
                        without knowing, for instance, what form of testing is under consideration; what consent forms
                   28
COOLEY LLP                                                                                                 PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                                  TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                           3                              INTERROGATORIES
                                                                                                             3:20-CV-02731-VC
                          Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 4 of 6



                    1   Defendants would require class members to sign; how the test would be used; and how long it
                    2   would take to obtain results, the question is entirely hypothetical and unanswerable.
                    3
                               INTERROGATORY NO. 2:
                    4
                               For each putative class member, state whether the class member wears a mask at all times
                    5
                        during each day (except as may be necessary to move the mask to eat, bathe, or brush teeth) and, for
                    6
                        any class member that does not wear a mask at all times during each day, state all times during each
                    7

                    8   day when the class member does not wear a mask and for how long the class member does not wear a

                    9   mask, how close the class member is to any other person during those times, and all reasons why the

                   10   class member does not wear a mask.

                   11          OBJECTIONS TO INTERROGATORY NO. 2:
                   12          Plaintiffs object to Interrogatory No. 2 in its entirety because it seeks discovery from absent
                   13
                        class members, which is not proper in the absence of a strong showing of good cause. Such a
                   14
                        showing has not and cannot be made here. See, e.g., In re Worlds of Wonder Securities Litigation,
                   15
                        1992 WL 330411 (N.D. Cal. July 9, 1992); Pierce v. Cnty. of Orange, 526 F.3d 1190, 1202 n. 9
                   16
                        (9th Cir.2008); On the House Syndication, Inc. v. Federal Express Corp., 203 F.R.D. 452, 455,
                   17

                   18   456 (S.D. Cal. 2001). Plaintiffs object to Interrogatory No. 2 because it seeks discovery that is

                   19   not relevant to any party’s claim or defense and not proportional to the needs of this case under
                   20   Federal Rules of Civil Procedure 26(b)(1). Plaintiffs also object to Interrogatory No. 2 because
                   21
                        the discovery requested would be unjustifiably burdensome, requiring Class Counsel to conduct
                   22
                        personal interviews with at least 170 class members under circumstances in which their access to
                   23
                        class members is difficult at best. In addition, Plaintiffs object to Interrogatory No. 2 because it is
                   24

                   25   impossible to answer insofar as Class Counsel are not in a position to observe the actions of each

                   26   Class member “at all times during each day.” To the extent that this interrogatory is intended to

                   27   require each absent Class member to effectively submit a separate sworn declaration, it is
                   28
COOLEY LLP                                                                                                  PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                                   TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                            4                              INTERROGATORIES
                                                                                                              3:20-CV-02731-VC
                         Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 5 of 6



                    1   impermissible for the reasons stated above. To the extent it would be answerable by observation,
                    2   Federal Defendants have far greater ability to observe class members than Class counsel do.
                    3

                    4

                    5
                        DATED: July 31, 2020
                    6
                                                                            /s/ Francisco Unger___________
                    7                                                       Francisco M. Unger
                                                                            Cooley LLP
                    8
                                                                            Attorney for Petitioners-Plaintiffs
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP                                                                                             PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                              TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                        5                             INTERROGATORIES
                                                                                                         3:20-CV-02731-VC
                         Case 3:20-cv-02731-VC Document 760-2 Filed 10/20/20 Page 6 of 6



                    1                                    CERTIFICATE OF SERVICE

                    2          I hereby certify that on this 31st day of July, 2020, a true and correct copy of Plaintiffs’
                    3   Objections to Federal Defendants’ First Set of Interrogatories was served via electronic mail on
                    4
                        (1) Shiwon Choe, counsel for Federal Defendants and (2) Susan Coleman, counsel for GEO
                    5
                        Defendants.
                    6
                                                                               /s/ Francisco Unger___________
                    7                                                          Francisco M. Unger
                                                                               Cooley LLP
                    8
                                                                               Attorney for Petitioners-Plaintiffs
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP                                                                                                PLAINTIFFS’ OBJS.
ATTORNEYS AT LAW                                                                                 TO FED. DEFS.’ FIRST SET OF
 SAN FRANCISCO
                                                                           6                             INTERROGATORIES
                                                                                                            3:20-CV-02731-VC
